                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  CLARENCE R. HULL JR.,                          )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:    2:20-CV-94-TAV-CRW
                                                 )
  CENTURION DETENTION                            )
  HEALTH SERVICES,                               )
  NURSE GILLIUM,                                 )
  DR. LOGAN,                                     )
  NURSE CORNETT,                                 )
  CORPORAL GUIZZOTTI,                            )
  NURSE JOHNSON,                                 )
  TENNESSEE DEPARTMENT                           )
  OF CORRECTION, and                             )
  NORTHEAST CORRECTIONAL                         )
  COMPLEX,                                       )
                                                 )
                Defendants.                      )


                        MEMORANDUM OPINION AND ORDER

         The Court is in receipt of a pro se prisoner’s amended complaint for violation of

  civil rights filed pursuant to 42 U.S.C. § 1983 [Doc. 9]. For the reasons set forth below,

  this action will proceed only as to Plaintiff’s claims against Defendants Nurse Johnson,

  Nurse Cornett, Dr. Logan, and Corporal Guizzotti, in their individual capacities, for

  allegedly violating his Eighth Amendment rights by delaying proper medical care.

  I.     STANDARD

         Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

  prisoner complaints and shall, at any time, sua sponte dismiss any claims that are frivolous

  or malicious, fail to state a claim for relief, or seek monetary relief against a defendant who



Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 1 of 12 PageID #: 26
  is immune from such relief. 28 U.S.C. § 1915A; see also 28 U.S.C. § 1915(e)(2)(B). The

  dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

  (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for

  failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

  statutory language tracks the language in Rule 12(b)(6)” of the Federal Rules of Civil

  Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an

  initial review under the PLRA, a complaint “must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

  678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings and

  hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

  Kerner, 404 U.S. 519, 520 (1972).

          A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

  person acting under color of state law deprived him of a federal right. 42 U.S.C. § 1983.

  II.     Amended Complaint Allegations

          At approximately 7:00 p.m. on March 7, 2020, Nurse Johnson gave Plaintiff

  trazodone (Viagra), rather than Tylenol [Doc. 9 at 3, 5]. Plaintiff seeks to hold Nurse

  Johnson (in her individual and official capacities), Centurion Detention Health Services

  (“Centurion”), and the Northeast Correctional Complex (“NECX”) liable for this incident

  [Id. at 3].

          The next day, at approximately 9:00 p.m., Plaintiff told Nurse Johnson that he was

  having pain in his genitals and had experienced an erection lasting approximately

                                                 2


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 2 of 12 PageID #: 27
  twenty-four hours [Id. at 4]. Nurse Johnson asked if Plaintiff had filled out a sick call

  request, and Plaintiff told her that he had been trying, but officers had not been able to find

  one [Id.]. Plaintiff also told her that the pain was severe, and he needed to see a doctor or

  go to the emergency room, as he could barely walk or sit down [Id.]. However, Nurse

  Johnson told Plaintiff that the only way he would receive medical attention that night was

  if he was “layin[g] on the floor half dead,” at which point Plaintiff told her that he might

  be dead by the next day if he did not receive medical attention that night, but she walked

  away while he was still talking [Id.]. Plaintiff seeks to hold Nurse Johnson (in her official

  and individual capacities), Centurion, and NECX liable for this incident [Id.].

         The next day, at approximately 8:30 a.m., Nurse Cornett called Plaintiff to a medical

  room and asked him what was wrong [Id.]. Plaintiff told Nurse Cornett that he had not

  been able to sleep and could barely walk due to the pain in his penis and he had experienced

  an erection lasting since Saturday night (approximately 34 hours) [Id.]. Plaintiff showed

  Nurse Cornett his penis, and Nurse Cornett told Plaintiff that medical treatment is

  necessary for an erection lasting more than four hours to avoid disfigurement or removal

  of the penis [Id.]. As a result, Nurse Cornett told Plaintiff that he would be taken to the

  emergency room, after Nurse Cornett spoke to Dr. Logan [Id.]. However, Plaintiff never

  heard back from Nurse Cornett [Id.]. Plaintiff seeks to hold Nurse Cornett (in his official

  and individual capacities), the Tennessee Department of Correction (“TDOC”), and NECX

  liable for this incident [Id. at 4].




                                                3


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 3 of 12 PageID #: 28
         Throughout that same day, Plaintiff continued asking an officer if he had heard

  anything from a doctor or nurse, and the officer finally spoke to Nurse Cornett, who told

  the officer that he had informed Dr. Logan about Plaintiff’s situation and did not understand

  why Plaintiff was not in the emergency room [Id. at 5–6]. Plaintiff then told the officer to

  call Corporal Guizzotti, and, when Corporal Guizzotti arrived, Plaintiff explained his

  situation, but after Corporal Guizzotti left to call Dr. Logan, he returned and told Plaintiff

  that the officer had already called the doctor for Plaintiff several times [Id. at 6]. Corporal

  Guizzotti also told Plaintiff that Dr. Logan was busy, and when he wanted to see Plaintiff,

  he would call [Id.]. However, Plaintiff states that he later learned in the infirmary that

  medical had called Corporal Guizzotti to bring Plaintiff to the infirmary at some point, but

  Corporal Guizzotti was busy and forgot [Id.]. Plaintiff seeks to hold Corporal Guizzotti

  (in his official and individual capacities), TDOC, and NECX liable for this claim [Id. at 5].

         After shift change, a different corporal took Plaintiff to the infirmary, but the doctor

  had already left for the day [Id. at 6]. Instead of the doctor, Plaintiff was seen by Nurse

  Gillium, who told him that “[he] probably just needed to [masturbate]” [Id.].           Nurse

  Gillium also showed Plaintiff two pills, and when Plaintiff indicated he had taken the

  Viagra pill, Nurse Gillium informed him that the pill was Viagara, and stated that she was

  going to have to use a needle to remove the blood [Id. 6-7]. However, Nurse Gillium first

  called the doctor, who told her to send Plaintiff to the emergency room [Id.]. Plaintiff seeks

  to hold Nurse Gillium (in her official and individual capacities), Centurion, and NECX

  liable for this claim [Id. at 6].

                                                4


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 4 of 12 PageID #: 29
         At approximately 8:15 p.m., Plaintiff was shackled, handcuffed, and placed in a van

  for transport to the emergency room [Id. at 7]. However, a call came over the radio telling

  the transporting officer “to wait until count clear before” taking Plaintiff, which Plaintiff

  states was not usually complete until approximately 11:30 p.m. [Id.]. Plaintiff claims that

  he was left in the transport van for two-and-a-half hours, unattended and without anyone

  to alert about any emergency, before being taken to the emergency room that was

  approximately one and half hours away [Id. at 7–8]. Plaintiff seeks to hold TDOC and

  NECX liable for this claim [Id.].

         Plaintiff also alleges that, on March 15, 2020, upon his return to NECX, he did not

  receive prescribed medications to treat his pain from two emergency surgeries and stitches

  on his penis that led to him having disfigurement and irreversible damage [Id. at 8].

  Plaintiff seeks to hold Centurion and NECX liable for this claim [Id.].

         Plaintiff next asserts that, on March 16, 2020, Dr. Logan changed his prescription

  to a different, less effective, painkiller, and seeks to hold Dr. Logan (in his individual and

  official capacities), Centurion, and NECX liable for this claim [Id.].

         Plaintiff next alleges that TDOC, NECX and Centurion violated his constitutional

  rights by failing to provide competent staff and medical providers and asserts that these

  entities are liable for the acts and omissions of their employees under a theory of respondeat

  superior [Id. at 9].

         As relief, Plaintiff seeks compensation for pain and suffering, emotional trauma,

  and past and future medical expenses [Id. at 10].

                                                5


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 5 of 12 PageID #: 30
  III.     ANALYSIS

           A.     Defendants NECX, TDOC, and Centurion, and Official Capacity
                  Claims

           Initially, NECX, TDOC, and their employees in their official capacities are not

  persons under § 1983, but instead are “arms” of the State of Tennessee. Pleasant-Bey v.

  Tennessee Dep’t of Corr., No. 2:15-cv-174, 2020 WL 5791789, at *6 (E.D. Tenn. Sept. 28,

  2020); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (holding that a

  suit against a state official in his or her official capacity is a suit against the official’s

  office); Hix v. Tennessee Dep’t of Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (TDOC is

  not a “person” within the meaning of § 1983); Bostic v. Tennessee Dep’t of Corr.,

  No. 3:18-cv-562, 2018 WL 3539466, at *7 (M.D. Tenn. July 23, 2018) (holding that a

  correctional complex is a person, not a “person” or legal entity that can be sued under

  § 1983, and noting that a suit against the facility is, in reality, a suit against TDOC itself).

  Accordingly, NECX, TDOC, and their employees in their official capacity cannot be sued

  for monetary damages absent a waiver of Eleventh Amendment immunity. Will, 491 U.S.

  at 66.

           Further, Plaintiff has set forth no facts in his amended complaint that allow the Court

  to plausibly infer that Centurion has a custom or policy that caused any violation of

  Plaintiff’s constitutional rights. Thus, the amended complaint fails to state a claim upon

  which relief may be granted under § 1983 as to this entity as well. See Street v. Corr. Corp.

  of Am., 102 F.3d 810, 818 (6th Cir. 1996) (holding that a private corporation acting under

  color of state law may not be liable under § 1983 for constitutional violations based upon
                                                  6


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 6 of 12 PageID #: 31
  a theory of respondeat superior, but rather may be liable only where its custom or policy

  caused a constitutional violation) (quoting Harvey v. Harvey, 949 F.2d 1127, 1129-30 (11th

  Cir. 1992) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978))).

         Further, to the extent that Plaintiff has sued Centurion employees in their official

  capacities, he has sued the entities employing them. Kentucky v. Graham, 473 U.S. 159,

  165 (1985) (holding that claims against officials in their official capacity are effectively

  claims against the entity that employs them). However, as Plaintiff has failed to state a

  claim upon which relief may be granted under § 1983 as to those entities as set forth above,

  his claims against the individual Defendants in their official capacities likewise fail to state

  a claim upon which relief may be granted under § 1983.

         Thus, the amended complaint fails to state a claim upon which relief may be granted

  as to Defendants NECX, TDOC, Centurion, and as to the individual Defendants, in their

  official capacities, and thus these Defendants and claims will be DISMISSED.

         B.     Defendant Nurse Johnson

         As to Nurse Johnson, nothing in Plaintiff’s amended complaint allows the Court to

  plausibly infer that she deliberately, rather than negligently, dispensed Viagra, instead of

  Tylenol, to Plaintiff. Thus, this allegation fails to state a claim upon which relief may be

  granted under § 1983. See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (holding that “a

  complaint that a physician has been negligent in diagnosing or treating a medical

  condition” is insufficient to support claim for deliberate indifference to a prisoner’s serious

  medical needs under the Eighth Amendment, as “medical malpractice does not become a

                                                 7


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 7 of 12 PageID #: 32
  constitutional violation merely because the victim is a prisoner”). As such, this claim will

  be DISMISSED.

         However, Plaintiff’s claim that he told Nurse Johnson that he had experienced an

  erection lasting approximately twenty-four hours, but she did not provide him with medical

  care, ultimately resulting in permanent disfiguration, allows the Court to plausibly infer

  that Nurse Johnson may have violated Plaintiff’s Eighth Amendment rights. Farmer v.

  Brennan, 511 U.S. 825, 847 (1994); Estelle v. Gamble, 429 U.S. 97, 107 (1976). Thus,

  this claim will proceed.

         C.     Defendant Nurse Cornett

         As set forth above, Plaintiff alleges that after he told Nurse Cornett about his

  medical condition, Nurse Cornett told Plaintiff that he needed to go to the emergency room,

  he was going to talk to Dr. Logan about Plaintiff’s situation, and Plaintiff should be ready

  to go to hospital [Doc. 9 at 5–6]. Plaintiff also alleges that, when an officer later spoke to

  Nurse Cornett, he stated that he informed Dr. Logan about Plaintiff’s situation and

  expressed surprise that Plaintiff had not been taken to the hospital [Id. at 6].

         Based on these facts, Plaintiff has sufficiently alleged that Nurse Cornett perceived

  that Plaintiff faced “a substantial risk of serious harm,” Farmer v. Brennan, 511 U.S. 825,

  847 (1994), and needed immediate medical treatment, but did not ensure that Plaintiff

  received such medical treatment, and therefore, may have violated Plaintiff’s rights under

  the Eighth Amendment. Accordingly, this claim will proceed.




                                                8


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 8 of 12 PageID #: 33
         D.     Defendant Nurse Gillium

         As to Nurse Gillium, Plaintiff alleges that when she learned of Plaintiff’s medical

  situation, she determined that he had taken the wrong pill and remarked that Plaintiff should

  masturbate, but ultimately contacted a doctor who told her to send Plaintiff to the

  emergency room, which she did [Doc. 9 at 6–7]. To the extent that Plaintiff alleges that

  Nurse Gillium’s remark was inappropriate, that remark did not violate Plaintiff’s

  constitutional rights. Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004) (providing

  that harassment and verbal abuse, including “shameful and utterly unprofessional

  behavior,” do not constitute the type of infliction of pain that the Eighth Amendment

  prohibits). Further, as it appears that Nurse Gillium contacted a doctor and sent Plaintiff

  to the emergency room after learning of Plaintiff’s condition, the Court cannot plausibly

  infer that this Defendant disregarded any risk of harm to Plaintiff due to his medical

  condition. As such, the amended complaint fails to state a claim upon which relief may be

  granted under § 1983 as to Nurse Gillium, and she will be DISMISSED.

         E.     Defendant Dr. Logan

         Liberally construing Plaintiff’s amended complaint in his favor, the Court can

  plausibly infer that on March 9, 2020, Dr. Logan may have perceived that Plaintiff was

  experiencing a medical issue that required immediate care but did not provide Plaintiff with

  that care, and thus, may have violated Plaintiff’s Eighth Amendment rights. As such, this

  claim will proceed.




                                               9


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 9 of 12 PageID #: 34
         However, Plaintiff’s claim that Dr. Logan later changed his medication to a less

  effective painkiller after Plaintiff’s surgeries does not rise to the level of a constitutional

  violation. See Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (holding that “[a]

  patient’s disagreement with his physicians over the proper course of treatment alleges, at

  most, a medical-malpractice claim, which is not cognizable under § 1983”) (citing Estelle,

  429 U.S. at 107). Thus, this claim will be DISMISSED.

         F.     Defendant Corporal Guizzotti

         As to Corporal Guizzotti, as set forth above, Plaintiff alleges that he told Corporal

  Guizzotti about his medical situation and Corporal Guizzotti went to call the doctor, but

  returned and told Plaintiff that an officer had already called the doctor, who was busy but

  would call for Plaintiff later [Doc. 9 at 6]. However, Plaintiff also alleges that when the

  infirmary did call for Plaintiff, Corporal Guizzoti was busy and forgot to send him [Id.].

         Notably, based on the allegations in Plaintiff’s amended complaint, despite his

  statements to Plaintiff, it is not clear that Corporal Guizzotti ever called the doctor about

  Plaintiff’s condition. Thus, liberally construing Plaintiff’s amended complaint in his favor,

  the Court can plausibly infer that Corporal Guizzotti may have perceived that Plaintiff was

  experiencing a medical issue that required immediate care but did contact any of the jail

  medical staff about Plaintiff’s care, and thus, may have violated Plaintiff’s Eighth

  Amendment rights.

         Moreover, Plaintiff also alleges that Corporal Guizzotti failed to send Plaintiff to

  the infirmary when medical staff called for him, and specifies that he later “found out” in

                                                10


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 10 of 12 PageID #: 35
  the infirmary that this Defendant failed to bring him to the infirmary in response to this call

  because “he was dealing with something else and forgot” [Id.]. Liberally construing the

  amended complaint in Plaintiff’s favor, the Court can plausibly infer that this infirmary

  call for Plaintiff came after Corporal Guizzotti knew of Plaintiff’s condition. Moreover,

  Plaintiff does not specify the source of the information that Corporal Guizzotti “forgot” to

  send him to the infirmary in response to this call, such that the Court can construe it as a

  factual assertion from someone with personal knowledge, rather than an assumption on the

  part of medical staff. Thus, the Court will allow this claim to proceed at this time.

  IV.    CONCLUSION

         For the reasons set forth above:

         1.     Plaintiff’s claims against Defendants Nurse Johnson, Nurse Cornett, Dr.
                Logan, and Corporal Guizzotti, in their individual capacities, for violation of
                his Eighth Amendment rights in delaying his ability to receive medical care
                will proceed;

         2.     All other claims and Defendants are DISMISSED;

         3.     The Clerk is DIRECTED to send Plaintiff service packets (a blank summons
                and USM 285 form) for Defendants Nurse Johnson, Nurse Cornett, Dr.
                Logan, and Corporal Guizzotti. Plaintiff is ORDERED to complete the
                service packets and return them to the Clerk’s Office within twenty (20) days
                of receipt of this order. At that time, the summonses will be signed and
                sealed by the Clerk and forwarded to the U.S. Marshal for service. Fed. R.
                Civ. P. 4;

         4.     Service shall be made on Defendants pursuant to Rule 4(e) of the Federal
                Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules
                of Civil Procedure, either by mail or personally if mail service is not
                effective;

         5.     Plaintiff is forewarned that if he does not return the completed service
                packets within the time required, the Court may dismiss this action;
                                                11


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 11 of 12 PageID #: 36
        6.    Defendants shall answer or otherwise respond to the amended complaint
              within twenty-one (21) days from the date of service of process. If any
              Defendant fails to timely respond to the amended complaint, it may result in
              entry of judgment by default against tat Defendant; and

        7.    Plaintiff is ORDERED to immediately inform the Court and Defendants or
              their counsel of record of any address changes in writing. Pursuant to Local
              Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
              the other parties to the proceedings of any change in his or her address, to
              monitor the progress of the case, and to prosecute or defend the action
              diligently. E.D. TN L.R. 83.13. Failure to provide a correct address to this
              Court within fourteen (14) days of any change in address may result in the
              dismissal of this action.

        ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            12


Case 2:20-cv-00094-TAV-CRW Document 10 Filed 10/14/20 Page 12 of 12 PageID #: 37
